Citation Nr: 1604750	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-31 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a neck disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1996 to April 1999 and from April 2000 to January 2004.  The Veteran had service from August 2006 to March 2007, but was discharged under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified at a hearing before the Board in March 2014.  An Acting Veterans Law Judge (AVLJ) who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in May 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claim, to include obtaining a medical examination and opinion.  The requested development has not been completed by the RO and as such the appeal is once again being remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

The Veteran has asserted entitlement to service connection for a neck disability, to include as secondary to her service connected back disability.  The Board previously remanded this claim in May 2015 for a direct and secondary opinion to include aggravation; however, the examiner failed to answer the Board's remand directives and as such this case being remanded once again.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner that conducted the examination in June 2015.  The requested opinion should reflect that the file was reviewed.  After reviewing the record carefully, the examiner should indicate whether the Veteran suffers from a neck disability that is related to service.  Specifically the examiner should answer the following questions:  

a.  Is it at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related (incurred in, caused or aggravated by) to the Veteran's active service?  The examiner should specifically comment on the in-service accident wherein the Veteran injured her lower back when she hit a Humvee engine.  
The examiner should specifically note and comment on an MRI that was completed in July 1997 addressing complaints of severe neck pain.  

b.  Is it at least as likely as not (i.e., probability of 50 percent) that such neck disability is proximately due to (caused by) her service connected back disability?
  
c.  Is it at least as likely as not (probability of at least 50 percent) that such neck disability is aggravated by (chronically worsened beyond normal progression) her service connected back disability?)  

The examiner is requested to provide a complete rationale for any opinion expressed.  

2.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be adjudicated on the merits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


